
	
		III
		111th CONGRESS
		2d Session
		S. RES. 445
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Permanent Subcommittee on Investigations of the Committee on Homeland
		  Security and Governmental Affairs.
	
	
		Whereas, the Permanent Subcommittee on
			 Investigations of the Committee on Homeland Security and Governmental Affairs
			 conducted an investigation into how politically powerful foreign officials,
			 their relatives and close associates have used the services of United States
			 professionals and financial institutions to bring large amounts of suspect
			 funds into the United States to advance their interests and to circumvent
			 United States anti-money laundering and anti-corruption safeguards;
		Whereas, the Subcommittee has received a
			 request from a federal law enforcement agency for access to records of the
			 Subcommittee's investigation;
		Whereas, by the privileges of the Senate of
			 the United States and Rule XI of the Standing Rules of the Senate, no evidence
			 under the control or in the possession of the Senate can, by administrative or
			 judicial process, be taken from such control or possession but by permission of
			 the Senate;
		Whereas, when it appears that evidence
			 under the control or in the possession of the Senate is needed for the
			 promotion of justice, the Senate will take such action as will promote the ends
			 of justice consistent with the privileges of the Senate: Now, therefore, be
			 it
		
	
		That the Chairman and Ranking Minority
			 Member of the Permanent Subcommittee on Investigations of the Committee on
			 Homeland Security and Governmental Affairs, acting jointly, are authorized to
			 provide law enforcement officials, regulatory agencies, and other entities or
			 individuals duly authorized by federal, state, or foreign governments, records
			 of the Subcommittee's investigation into how politically powerful foreign
			 officials, their relatives and close associates have used the services of
			 United States professionals and financial institutions to bring large amounts
			 of suspect funds into the United States to advance their interests and to
			 circumvent United States anti-money laundering and anti-corruption
			 safeguards.
		
